DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2019/0214601).
Re claim 1, Park discloses a display panel (Fig. 1), comprising a non-display area (201), a display area (100), a transparent area (210), and an aisle area (area around 210); wherein the non-display area (201) surrounds the display area (100), the transparent area (210) and the aisle area (area around 210) are disposed in the display area (100), and the aisle area connects the non-display area (201) to the transparent area (210); and wherein the display panel comprises a common electrode layer (23), and the common electrode layer is not disposed in the transparent area and the aisle area (Fig. 2).
Re claim 4, Park discloses a substrate (140); a drive circuit layer ([0079]; a light-emitting functional layer (22) comprising a pixel definition layer (21), a pixel electrode layer (20), a light-emitting material layer (22b), and the common electrode layer (23); and an encapsulation layer (251); wherein the drive circuit layer and the light-emitting functional layer are not disposed in the transparent area (Fig. 2).
Re claim 5, Park discloses wherein in the transparent area (210), the encapsulation layer (251) is disposed on the substrate (140).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 4 and 5 above, and further in view of  Park (embodiment of Fig. 15)(2019/0214601).
Re claim 6, Park does not disclose in embodiment of Figs. 1 and 2 wherein the encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer.
However, Park discloses in the embodiment of Fig. 15 wherein the encapsulation layer (31) comprises a first inorganic layer, an organic layer, and a second inorganic layer ([0164]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Park and Park embodiment of Fig. 15 to enable encapsulation material of Park in Figs. 1 and 2 to be the same according to the teachings of Park in Fig. 15 because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed etch stop material of Lee et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 7, Park discloses wherein in the transparent area (210), the first inorganic layer (31a) is deposited on the substrate, and the second inorganic layer (31c) is deposited on the first inorganic layer (Fig. 15).
Re claim 9, Park discloses comprising a filling layer in the transparent area (210), wherein the filling layer is disposed on the substrate, and the encapsulation layer (251) is disposed on the filling layer ([0099]).


Allowable Subject Matter
Claims 2, 3, 8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the non-display area comprises a first frame and a second frame intersecting with the first frame, and the transparent area is connected to the first frame and the second frame through the aisle area, as recited in claim 2;
wherein the aisle area comprises at least one first aisle area, at least one second aisle area, and at least one third aisle area spaced from each other, and the transparent area is connected to the first frame through the first aisle area, connected to the second frame through the second aisle area, and connected to a top corner of the first frame and the second frame through the third aisle area, as recited in claim 3; 
wherein in the transparent area, the first inorganic layer is deposited on the substrate and forms a groove, the organic layer fills the groove, and the second inorganic layer is deposited on the organic layer, as recited in claim 8;
a mask frame corresponding to the non-display area; a hollowed area disposed in the mask frame and corresponding to the display area; a masking member disposed in the hollowed area and the mask frame and corresponding to the transparent area; and a connecting bridge connecting the mask frame and the masking member and corresponding to the aisle area, as recited in claim 10.
wherein the mask frame comprises a first mask frame and a second mask frame intersecting with the first mask frame, and the masking member is connected to the first mask frame and the second mask frame through the connecting bridge, as recited in claim 11.
wherein the connecting bridge comprises at least one first connecting bridge, at least one second connecting bridge, and at least one third connecting bridge spaced from each other, and the masking member is connected to the first mask frame through the at least one first connecting bridge, connected to the second mask frame through the at least one second connecting bridge, and connected to a top corner of the first mask frame and the second mask frame through the at least one third connecting bridge, as recited in claim 12.
wherein widths of the first connecting bridge, the second connecting bridge, and the third connecting bridge range from 0.2 millimeters to 0.6 millimeters, as recited in claim 13.
wherein lengths of the first connecting bridge, the second connecting bridge, and the third connecting bridge range from 3 millimeters to 6 millimeters, as recited in claim 14.
wherein a distance from the masking member to the first mask frame ranges from 100m to 500um, as recited in claim 15.
wherein a distance from the masking member to the second mask frame ranges from 100m to 500um, as recited in claim 16.
wherein a diameter of the masking member ranges from 3 millimeters to 6 millimeters, as recited in claim 17.
wherein a material of the mask is stainless steel or an alloy of indium alloys, as recited in claim 18.
wherein a thickness of the mask ranges from 0.01 millimeters to 0.3 millimeters, as recited in claim 19.
wherein a thickness of the masking member is greater than a thickness of the mask frame, as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 17, 2022